Citation Nr: 1421896	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  11-20 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an effective date prior to July 23, 2009, for the increased rating award for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

The Veteran had active service from January 1957 to December 1958.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Portland, Oregon.

The Board notes the Veteran requested a hearing in his July 2011 substantive appeal form, but he failed to appear for his hearing despite proper notice being sent to his last known address.  The Veteran has not indicated good cause for missing his hearing nor has he requested the hearing be rescheduled.  Accordingly, the Board deems the Veteran's hearing request withdrawn.

The Board has not only reviewed the Veteran's physical claims file, but also his Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems to ensure a total review of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a May 2004 rating decision, the Veteran was notified that his claim for entitlement to service connection was granted and a noncompensable rating assigned, effective February 23, 2004; the Veteran did not appeal this decision.

2.  The Veteran filed a claim for increased rating for his bilateral hearing loss in July 2009 and an increased rating of 40 percent was assigned in a September 2011 rating decision, effective July 23, 2009.
 


CONCLUSION OF LAW

The criteria for an effective date prior to July 23, 2009, for a 40 percent rating for bilateral hearing loss, have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

A VCAA letter dated in August 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  As such, the Board finds that the evidence of record is sufficient to adjudicate the Veteran's claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Earlier Effective Date

The Veteran contends that the noncompensable rating for his service-connected bilateral hearing loss disability prior to July 23, 2009, did not accurately reflect the severity of his condition.  Specifically, the Veteran asserts that the April 2004 audiological examination on which the May 2004 rating decision was based was incorrect and that a 40 percent disability rating for his hearing loss is warranted from "much earlier."  In addition, he claims that he was not aware that he should appeal the findings and conclusions of the May 2004 rating decision.

Under VA laws and regulations, a specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2013). 

Determining whether the effective date assigned for an increased rating is correct or proper under the law requires a determination of the date of the receipt of the claim for the increased rating, as well as a review of all the evidence of record to determine when an increase in disability was "ascertainable."  See Hazan v. Gober, 10 Vet. App. 511, 521 (1992).  The United States Court of Appeals for Veterans Claims (Court) has held that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where an increase in disability precedes a claim for an increased disability rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) applies.  See Harper v. Brown, 10 Vet. App. 125 (1997).  Thus, three possible dates may be assigned depending on the facts of the case: if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose); if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable); and if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim).  Id. at 126. 

A review of the Veteran's adjudicative history shows that his original claim for entitlement to service connection for bilateral hearing was granted in a May 2004 rating decision.  At that time, the RO assigned a noncompensable rating under Diagnostic Code (DC) 6100, effective February 23, 2004.  The Veteran did not express disagreement with the rating decision within one year of issuance or otherwise indicate a desire to appeal the decision within the appellate time period.  As such, the May 2004 rating decision became final.  See 38 U.S.C.A. §§ § 5110, 7105 (West 2002); 38 C.F.R. §§ 20.302(a), 20.1103 (2013).

On July 23, 2009, the RO received a claim from the Veteran for increased rating for the bilateral hearing loss.  In a September 2009 rating decision, the RO increased the Veteran's rating for bilateral hearing loss from noncompensable to 40 percent, effective the date of the claim, July 23, 2009.  The Veteran contends that he is entitled to an effective date prior to July 23, 2009, for the 40 percent rating for his service-connected bilateral hearing loss.  As previously stated, the May 2004 rating decision is final.  As discussed above, the effective date for the assignment of a 40 percent disability rating for bilateral hearing loss may be no earlier than the date of receipt of a new application, unless it was factually ascertainable that an increase was warranted within the year preceding the date of the claim.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400; see also Hazan, 10 Vet. App. at 521.  This determination is to be made on the basis of all the evidence of record.  Id.; Swanson v. West, 12 Vet. App. 442 (1999).  Otherwise, if it is determined that the factually ascertainable increase occurred more than one year prior to the receipt of the claim for an increase, then the effective date is governed by the general rule that the effective date is the later of the date of increase or the date of claim.  Harper, 10 Vet. App. at 125; 38 C.F.R. § 3.400(o)(2).

As the Veteran's claim for an increased rating for bilateral hearing loss was received on July 23, 2009, an effective date as early as July 23, 2008, could be granted if it were factually ascertainable that an increase in disability had occurred within that year.  However, in this case, the increased evaluation was awarded under the criteria of 38 C.F.R. § 4.85, DC 6100.  Under DC 6100, evaluations for defective hearing are based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, along with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  38 C.F.R. § 4.85.  To evaluate the degree of disability for service-connected bilateral hearing loss, the rating schedule establishes eleven (11) auditory acuity levels, designated from level I for essentially normal acuity, through level XI for profound deafness.  Id.  Where there is an exceptional pattern of hearing impairment, a rating based on pure tone thresholds alone may be assigned.  38 C.F.R. § 4.86 (a) & (b).

Ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

The Veteran's 40 percent disability rating was assigned based on an August 2009 VA audiological examination.  The results of the audiological test are as follows, with pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
75
95
100
LEFT
30
40
80
95
105

Speech audiometry revealed speech recognition ability on the Maryland CNC word list of 60 percent in the right ear and 56 percent in the left ear.  The average of the pure tones between 1000-4000 Hz was 78 for the right ear and 80 for the left.  Using Table VI in 38 C.F.R. § 4.85, the Veteran received a numeric designation of VII for the right ear and VIII for the left ear.  Such a degree of hearing loss warrants a 40 percent rating under Table VII.  The Board notes that it also considered the alternative rating scheme for exceptional patterns of hearing impairment and found it inapplicable here.  See 38 C.F.R. § 4.86 (a) & (b).

Similar results were found in an October 2010 VA audiological examination report.

The Board has considered the Veteran's lay assertion that his 40 percent rating should have been effective from his original claim for benefits and adjudicated in the May 2004 rating decision.  However, such a general lay contention does not establish that he met the criteria for a higher rating under the applicable DC in the year prior to July 23, 2009, when the RO received his claim for increased rating.  There is no other lay or medical evidence from the time period between July 23, 2008 and July 23, 2009.  For this reason, and in the absence of medical evidence establishing that he met such criteria, the Board concludes that it is not factually ascertainable that there was an increase in the Veteran's disability in the year prior to July 23, 2009.  In essence, without evidence showing that an increase in disability preceded the claim by a year or less, the general rule applies, and thus, the effective date of the Veteran's claim is governed by the later of the date of increase or the date the claim is received.  38 C.F.R. § 3.400(o)(1).  As stated above, based on the results from the August 2009 VA examination, the RO, in a September 2009 rating action, increased the disability rating for the Veteran's service- connected bilateral hearing loss from noncompensable to 40 percent disabling under DC 6100, effective from the date of claim.  Thus, although the increase in disability was shown after the Veteran filed his claim, the RO has assigned a date of July 23, 2009, the date the RO received the claim, for the effective date for the grant of a 40 percent rating for bilateral hearing loss.  As such, the RO has assigned an effective date that benefited the Veteran beyond the technical requirements of the law.  See Williams v. Gober, 10 Vet. App. 447, 452 (1997).  Under 38 C.F.R. § 3.400(o)(1), the effective date for an increase in disability compensation is the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  Therefore, in light of the above, the Board finds that an effective date prior to July 23, 2009 for the 40 percent rating for the service-connected bilateral hearing loss is not warranted, and the claim must be denied. 

Finally, the Board has considered the Veteran's argument that the May 2004 rating decision wrongly failed to rate his hearing loss disability as 40 percent disabling and, as stated in his October 2009 notice of disagreement, that he was unaware that he "should have appealed this decision."  It is noteworthy, that the Veteran's arguments do not go so far as to amount to an allegation of CUE.  In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court stated that CUE is a very specific and rare kind of error and if the Veteran wishes to reasonably raise CUE there must be "some degree of specificity as to what the alleged error is and, unless it is the kind of error...that, if true, would be CUE on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error."  Thus, as a threshold matter, the Veteran must plead CUE with sufficient particularity.  Id.  The Court in Fugo also held that allegations that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Id.  Here, it is clear the Veteran never with any specificity alleged CUE with the May 2004 rating decision.  Rather, the Veteran argues that his bilateral hearing loss disability was sufficiently consistent in severity to warrant a 40 percent from the time of the initial rating decision.  The Board notes that private audiological tests and an April 2004 VA audiological examination report were of record at the time of the May 2004 rating decision.  In sum, the Veteran is not alleging the correct facts were not available to the adjudicators or that some other specific "error" was made.  Rather, the Veteran is merely disagreeing with the Board's analysis of the facts and weighing of the evidence.  The Veteran's arguments simply do not amount to alleging CUE as to disturb the finality of any past unappealed rating decision.  To the extent that the Veteran is alleging that the RO failed to provide him with proper notice as to his appellate rights, the Court has held that VA's breach of a duty to assist cannot form the basis for a claim of CUE.  See Baldwin v. West, 13 Vet. App. 1, 5 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Moreover, the May 2004 letter accompanying the May 2004 rating decision clearly explained what the Veteran should do if he disagreed with the findings and conclusion of the May 2004 rating decision.

Thus, the May 2004 rating decision is final and entitlement to an effective date prior to July 23, 2009, for the increased rating for bilateral hearing loss is not warranted.  In reaching this decision, the Board considered the benefit- of-the-doubt rule; however, as the preponderance of the evidence is against the Veteran's claim, such rule is not for application in this case.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an effective date prior to July 23, 2009, for the increased rating award for bilateral hearing loss is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


